Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-17 are pending. Election was made without traverse in the reply filed on 06/25/2021, to examine claims 1-11 and 13. Upon review of the restriction requirement mailed 03/03/2021, the restriction requirement between groups I and IV is hereby withdrawn. Claims 12, 14-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-11, 13 and 16 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is directed to a process for minimizing the use of auxiliaries…, the improvement ….”
This claim does not have an active step. For example, a process for minimizing does not detail what process steps are occurring. Furthermore, the minimizing is a result of the unknown process steps not a step itself.
Additionally, “the improvement” does not have antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no active step. See previous 112(b) rejection. MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘196 (US Patent 5,446,196, Patent date 08-1995. 196 is the English equivalent to reference D2 EP0626368 as cited in the Written Opinion for PCT/EP2019/058438).
Interpretation of Claims

    PNG
    media_image1.png
    256
    583
    media_image1.png
    Greyscale

Scope of the Prior Art
	196 teaches (Example 1, Figure 1) the treatment of toluene diisocyanate (TDI) residue in a kneader dryer at 140 to 240C (claim 5) and 12 mbar (claim 6). A TDI off-gas and a non-dusting granular material was obtained. 196 teaches (column 1, lines 60-68) a range of bitumen of about 2% to 50% of the residue. About 2% overlaps the instant less than 2%.
Concerning the residue being from a distillation of an isocyanate, 196 teaches (column 1) the residues are from distillations of isocyanates. 
Concerning the instant room temperature solid diisocyanate (claim 7), 196 teaches (column 2, lines 50-60) naphthalene 1,5-diisocyanate.
(Claim 2), 196 teaches (column 2, lines 30-35) the non-dusting granular material is optionally cooled. This teaching allows for cooling to be absent.
(Claim 9), 196 teaches (whole document, claim 9) the process is run continuously. 

(Claim 13) 196 teaches (Example 1, Figure 1) the treatment of a diisocyanate residue in a kneader dryer. Any of the claimed improvements would have necessarily occurred.
Ascertaining the Difference
	196 does not teach the invention of the instant dwell times, or a brittle material, nor the brittle material containing ≤ 5% by weight of the room temp. solid monomeric diisocyanate nor the semi-continuous operation.

Obviousness
However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 196 to arrive at the instant invention with a reasonable expectation of success.
For example, regarding the instant dwell times it would have been obvious to arrive at these dwell times via routine experimentation. The teachings of 196 (Example) imply a dwell time due to the residue necessarily resides in the kneader as it passes through the kneader. The ordinary artisan would have experimented to find the workable ranges of this dwell time. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The reason the prior art methods are substantially similar to those of the invention is because the prior art methods teach the process of recovering a room temperature solid diisocyanate, from a residue obtained from distillation and separating the diisocyanate via a kneader and using less than 2 wt. % bitumen.
Concerning claim 9, it would have been obvious to perform the operation semi-continuously.


Allowable Subject Matter
Claims 3, 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

However, 196 does not teach the use of a drum drier nor the 0% ≤ 1% by wt. bitumen. It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.

Conclusion
Claims 1-2, 5-11 and 13 are rejected. Claims 3-4 and 16 are objected to. No claims allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628